Title: From George Washington to Samuel Huntington, 10 July 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir
						Head qrs near passaick [N.J.] July 10th 1780
					
					I now beg leave to inform Congress that since my Letter of the 4th, I have attended to their dispatches of the 25th Ulto by General Lincoln.
					At this time I do not think that the circumstances of the Campaign would admit, at any rate, an enquiry to be gone into respecting the loss of Charles Town, but if it were otherwise, I do not see that it could be made, so as to be completely satisfactory either to General Lincoln or the public, without some Gentlemen could be present, who have been acting in that quarter. This it seems, would be necessary on the occasion, and the more so as I have not a single document or paper in my possession, concerning the Departmt, by which the Court could be enabled to form a right conclusion in the case. Whenever the business can be undertaken, I should apprehend it will be requisite for the Court to have before them, such papers as Congress may have respecting the Department, and a Copy of the Instructions and orders they may have been pleased to give Genl Lincoln from time to time, and of their correspond⟨ences⟩ and besides these reasons against the enquiry at this time, General Lincoln being a prisoner of War, his situation it appears to me, must preclude one, supposing every other Obstacle were out of the question, untill he is exchanged. If Congress think proper, they will be pleased to transmit me such papers &c. as they may have, which may concern the matters of enquiry, that there may be no delay in proceeding in the business when other circumstances will permit.
					With respect to an exchange of prisoners—I most earnestly wish that Congress, apprised of our affairs in the fullest manner and of the prospects of the Campaign, had been pleased to determine the point themselves. But as they have not done it, and they have thought proper to refer it to me, I cannot but observe if motives of policy are ever to prevail over those of humanity, they seem to apply at present against a general exchange. As to Officers—their Exchange either on the

principle of equal rank or that of composition, where the former will not apply, confining the exchange on that of composition for Officers only, is favoured both by policy and humanity, and ther⟨efore⟩ in every point of light it is to be desired—and there is now a negotiation on foot between Us & the Enemy on the subject in consequence of a late proposition from them, for the exchange of all their Officers who are prisoners of War and for such of those of the Convention (Generals Phillips & Riedesel & their families excepted) as are in New York on parole, for an equal number of Ours of their rank and in order of their captivity, which if carried into effect will give relief to a few. But the exchange of the privates, tho strongly urged by humanity, would certainly be against us in a political view. It would throw into the Enemy’s hands a very respectable permanent augmentation to their present force, already great, while it would add but inconsiderably to ours; as no small proportion of the men we should receive, would not belong to the Army and Many who should at the time, would probably be soon released from it, by the expiration of their Inlistments. This is one among the innumerable ill consequences that result from short inlistments. Indeed if the case were otherwise and the whole of the privates the Enemy have to exchange were inlisted for the War, the advantages derived from an Exchange would not be equal at this time. These would be on the side of the Enemy, on the supposition that offensive operations will be prosecuted on our part; as every Man given them would in such case, be equal to Two received by us, on the lowest scale of calculation. These considerations seem to make the release of the privates ineligible for the present; but Congress will decide themselves with respect to the business. If they think that their exchange should be deferred, or if we should not be able to effect that of the Officers, I should hope every exertion our circumstances will authorise, will be made to render their situation easy and comfortable. They have a claim to this—and nothing in our power should be omitted to effect it.
					General Lincoln informed me when he arrived here, that from some correspondence which had passed between him & Sir Henry Clinton, he hoped his exchange might be effected for One of the Major Generals of the Convention, and for this purpose he wrote to him just before his departure for Boston with my approbation. The proposition falls within the principle of equality of rank by which exchanges between us hitherto have been conducted—and his release will not be injurious to the claims of any other Officer of Ours in captivity, and therefore it appeared to me, not objectionable. I hope it will be considered in the same light by Congress. I have the Honor to be With the greatest respect & esteem Yr Excellency’s Most Obedt servant
					
						Go: Washington
					
					
					
						P.S. I forgot to mention above, that one of the Enemy’s late propositions extends to an exchange of the Privates in New York. This I could not effect in the severe weather in the beginning of February; but a change of circumstances has since disposed them to think it expedient and to make the offer. They affect to place it on the mere footing of humanity.
					
				